Filed 4/21/15 Schapiro-Thorn Inc. v. Mitchell CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


SCHAPIRO-THORN, INC.,
         Plaintiff and Respondent,
                                                                         A140800
v.
DANIEL L. MITCHELL,                                                      (City & County of San Francisco
                                                                         Super. Ct. No. CGC-09-495377)
         Defendant and Appellant.


         Daniel L. Mitchell appeals from a judgment confirming an arbitration award
entered against him in favor of his former attorneys Schapiro-Thorn, Inc. (Schapiro-
Thorn). Mitchell’s sundry contentions are based on the fact the arbitration panel
proceeded with the arbitration after the death of the party-arbitrator Mitchell had selected
and refused to continue the hearing to permit Mitchell to select another party arbitrator.
         As troublesome as this circumstance may appear at first blush, the record fully
supports the finding of the panel that Mitchell had “evinced his unwillingness to
participate in [the arbitration] proceedings repeatedly during the scheduling of this
matter” and that under the circumstances there was “no basis in law or equity” to
continue the scheduled arbitration hearing. The arbitrator designated by Mitchell had
been ill for an extended period of time, neither he nor Mitchell (himself an attorney) had
participated in any of the noticed prehearing conferences or complied with any of the
prescribed preliminary procedures, and Mitchell had failed to replace his designated
arbitrator despite his extended inability to participate in the proceedings.




                                                             1
       We agree with the trial court’s implicit determination that there is no statutory
basis to vacate the arbitration award, and agree that the award was properly confirmed.
                                        Background
       Schapiro-Thorn, in the person of Suzie Thorn, represented Mitchell in marriage
dissolution proceedings and, in December 2009, brought an action against him to collect
$197,728.55 of attorney fees and costs. In February 2010 Mitchell answered the
complaint and filed a cross-complaint against the law firm alleging negligence, breach of
contract and fraud.1 On May 11, 2010, pursuant Schapiro-Thorn’s unopposed motion, the
court ordered the parties to arbitrate their dispute in accordance with the arbitration
provision in their fee agreement,2 and stayed the judicial proceedings pending the
outcome of the arbitration.
       The arbitration provision required each party to select a “party arbitrator” who, in
turn, would select a “neutral arbitrator.” Schapiro-Thorn selected Honorable Harry Low
(ret.) as its party arbitrator on May 24, 2010. Mitchell initially refused to select his
arbitrator and, in October, Schapiro-Thorn moved for an order compelling him to do so.
The court granted this motion on November 4, 2010, and on November 15, 2010, the last
date permitted by the court’s order, Mitchell selected attorney Herman C. Meyer as his

1
 Schapiro-Thorn has contended that it was not properly served with the cross-complaint
because it was served by Mitchell himself, a party to the action. For present purposes it is
unnecessary to describe proceedings in the trial court challenging the sufficiency of the
service and the motion to vacate the entry of Schapiro-Thorn’s default on the cross-
complaint. In all events no answer to the cross-complaint was filed.
2
  The arbitration agreement in the parties’ fee agreement reads in relevant part as follows:
“If . . . a dispute exists between the attorney and client regarding attorney’s fees and/or
costs due under this Agreement or regarding a claim of attorney malpractice, . . . the
dispute will be submitted for arbitration, and the attorney and client will be bound by the
result. [¶] . . . [¶] Arbitration shall be in accordance with Code of Civil Procedure § 1280
et seq. with each party selecting a party arbitrator who, in turn, shall select a neutral
arbitrator . . . . [¶] A ruling by the majority of arbitrators shall conclusively resolve the
dispute, and the parties agree that the court having jurisdiction may enter judgment upon
the decision of the arbitrators, including costs and a reasonable allowance of attorney fees
involved in securing said judgment to the extent by law. Neither party shall have any
right to appeal the decision of the arbitrators. . . .” (Emphasis in original.)


                                               2
party arbitrator. The two arbitrators failed to select the third neutral arbitrator (likely as
the result of Meyer’s failure to agree to anyone, although the record is not clear in this
respect), and over a year later, on November 29, 2011, in response to Schapiro-Thorn’s
motion, the court designated Honorable David Garcia (ret.) as the third arbitrator.
       Mitchell then refused to pay the initial arbitration fees charged by JAMS-
Endispute. Schapiro-Thorn filed still another motion to compel him to do so, which the
court granted on August 23, 2012. Mitchell failed to comply with the order and on
December 5, 2012 and December 24, 2012 the court issued orders to show cause re
contempt. On March 11, 2013, the court, although not holding Mitchell in contempt,
ordered him to pay $1,500 to Schapiro-Thorn as a discovery sanction. Mitchell failed to
pay his half of JAMS’s fees for a two-day arbitration by the July 7, 2013 deadline, or by
the extended July 23 deadline, and Schapiro-Thorn thereupon paid the entire fee for a
one-day hearing.
       On March 20, 2013, Schapiro-Thorn filed its “Notice of Claim” in the arbitration
proceedings. Mitchell filed no response or statement of affirmative defenses, although a
response is permitted and affirmative defenses are required to be filed within 14 days of
service of the claimant’s notice under JAMS Comprehensive Arbitration Rules and
Procedures.3
       On March 18, 2013 — almost three years after arbitration had been ordered — the
administrative assistant to Judge Garcia, also referred to as the case manager, advised
Schapiro-Thorn’s attorney that she had contacted Meyer in an attempt to arrange an
initial telephone conference between the three arbitrators and had learned that Meyer was
hospitalized with internal bleeding and would not be available to participate until the
second week in April. On April 12, 2013, the administrative assistant sent an email to


3
 Rule 9(c) of the Comprehensive Arbitration Rules and Procedures reads: “Within
fourteen (14) calendar days of service of the notice of claim, a Respondent may submit to
JAMS and serve on other Parties a response and must so submit and serve a statement of
any affirmative defenses (including jurisdictional challenges) or counterclaims it may
have.”


                                               3
counsel and to Mitchell advising them of Meyer’s continuing unavailability: “Herman
Meyer, one of the three arbitrators in this case has been unavailable due to health issues. I
have received a message from his family that at this point he is unavailable to work on
the arbitration but hopes to be available within the next month.” The assistant said she
would discuss the matter with Judge Garcia and then advise the parties of “our next
steps.” Four days later the administrative assistant sent an email message to Mitchell,
copies to counsel, advising that she had spoken to Judge Garcia “to let him know that Mr.
Meyer is very ill and right now unable to participate as an arbitrator (he does want to
continue eventually)” and that she would like to schedule a conference call the following
week with Judge Garcia “to discuss the issue of Mr. Meyer’s unavailability.” Counsel for
Schapiro-Thorn by return email requested the assistant to advise Judge Garcia “that
Schapiro Thorn is frustrated by the pace of the arbitration” and to ask him, among other
things, to advise the parties to “determin[e] by a date certain whether Mr. Meyer intends
to participate, and/or replacing him if necessary.” Mitchell immediately responded that he
“want[ed] to be present if Judge Garcia is to be addressed on behalf of Schapiro-Thorn.”
It does not appear from the record that such a conference call occurred.
       However, on May 8, Judge Garcia and Justice Low conducted an “arbitrator-only
conference” and issued “Scheduling Order #1 and Report of Arbitrators-only
Conference.” The order recites that Meyer “received notice of the hearing but did not
attend.” The order provided as follows with respect to the role of the arbitrators: “Party
Appointed Arbitrators. The party appointed arbitrators shall conduct themselves as neutral
arbitrators and shall have no ex parte communications with the parties, nor shall the
parties have or attempt any ex parte contact with the arbitrator they appointed. [¶] a. The
panel is to be viewed as a unit; ex parte and ethics rules apply; [¶] b. Judge Garcia will be
the presiding officer . . . .” The order provided further that the case manager should
arrange a scheduling conference as soon as practicable and that counsel for the parties
“shall attend and be prepared to discuss” a list of subjects, including the proposed
arbitration date, completion of the exchange of information pursuant to JAMS rules,
depositions, the preparation of hearing exhibits and the submission of prehearing briefs.


                                              4
       A case management conference was scheduled for May 29, 2013, but neither
Meyer nor Mitchell appeared and the conference was rescheduled for June 20.
       On June 20, 2013, a case management conference was conducted before Judge
Garcia and Justice Low. “Scheduling Order #2 and Report of Case Management
Conference,” issued on June 27, indicates that both Meyer and Mitchell received notice
of the conference but that neither attended. The order also states, “Mr. Mitchell failed to
attend a prior case management conference necessitating the rescheduling of the Case
Management Conference on June 20, 2013, which conference was ordered by Scheduling
Order #1.” With respect to the situation concerning Meyer’s absence, this order provided:
       “Party Appointed Arbitrator Herman C. Meyer. Mr. Meyer has failed to attend the
       two conferences conducted by the panel of arbitrators. Should Mr. Meyer be
       unable to participate further in these proceedings, Mr. Mitchell shall forthwith
       arrange for the appointment of a party appointed neutral. . . . Unless otherwise
       informed, Mr. Meyer shall be deemed available to serve as a panelist for the
       hearing scheduled below.
              “a.   Except as provided in paragraph 2.b., and as specified in Scheduling
                    Order #1, the party appointed arbitrators shall conduct themselves as
                    neutral arbitrators and shall have no ex parte communications with
                    the parties, nor shall the parties have or attempt any ex parte contact
                    with the arbitrator they appointed. The panel is to viewed as a unit;
                    ex parte and ethics rules apply;
              “b.   Mr. Mitchell may inquire of any neutral he wishes to appoint
                    regarding their availability to serve as a neutral on the schedule
                    established below.”

Scheduling Order #2 went on to establish a series of dates for the exchange of documents
and witness lists and related prehearing matters, and provided that the hearing would
commence on August 6, 2013. Mitchell submitted none of the materials that were required
by this order to be submitted on various dates between July 7 and July 25.
       By a letter dated July 27, 2013, sent by regular mail to the case manager, copy to
Schapiro-Thorn’s attorney, received on July 29, Mitchell first advised them that Meyer
had died more than two weeks before, on July 10, and added: “It appears that any
scheduling in this matter must be continued while I retain an arbitrator to replace Mr.
Meyer.”

                                             5
      The two remaining members of the arbitration panel treated Mitchell’s letter as a
motion to continue the scheduled August 6 hearing and on July 30, following receipt of
Schapiro-Thorn’s opposition to a continuance, issued Scheduling Order #3. The panel
denied the requested continuance with the following explanation:
      “Request to Continue Hearing. The Respondent’s request to continue the hearing
      scheduled for August 6, 2013 is denied.
             “a.   Mr. Mitchell’s request to continue makes no showing of good cause
                   for a continuance.
             “b.   Mr. Mitchell has evinced his unwillingness to participate in these
                   proceedings repeatedly during the scheduling of this matter, and
                   while the undersigned are grieved at Mr. Meyer's demise can find no
                   basis in law or equity to grant the relief requested.
             “c.   Scheduling Order #2 provides regarding service that service ‘unless
                   otherwise stipulated to by the parties, shall occur by either facsimile
                   or email to counsel.’ Service of the instant request [i.e., appellant's
                   July 27 letter] was not made in compliance with this order.
                   Notwithstanding that failure the undersigned will treat the request as
                   having been served though not as expeditiously as warranted or
                   required.
             “d.   Scheduling Order #2 reflects that, ‘Mr. Mitchell failed to attend a
                   prior case management conference[,] necessitating the rescheduling
                   of the Case Management Conference on June 20, 2013, which
                   conference was ordered by Scheduling Order #1.’
             “e.   Mr. Mitchell has not completed the exchange of information required
                   by Scheduling Order #2, nor has he otherwise complied with any of
                   the deadlines set forth in Scheduling Order #2 requiring the exchange
                   witness lists and hearing exhibits.
             “f.   Scheduling Order #2 further reflects that the Respondent's Party
                   Appointed Arbitrator Herman C. Meyer ‘has failed to attend the two
                   conferences conducted by the panel of arbitrators.’
             “g.   Scheduling Order #2 accordingly provides that ‘[s]hould Mr. Meyer
                   be unable to participate further in these proceedings, Mr. Mitchell
                   shall forthwith arrange for the appointment of a party appointed
                   neutral who shall communicate with Joyce Florence regarding
                   appointment. Unless otherwise informed, Mr. Meyer shall be deemed
                   available to serve as a panelist for the hearing scheduled below.’




                                            6
              “h.   When so ordered the undersigned arbitrators were informed that Mr.
                    Meyer was in extreinis and would in all likelihood be unavailable to
                    participate further.
              “i.   Scheduling Order #2 required that Mr. Mitchell inform himself
                    immediately as to Mr. Meyer's availability and replace him. Mr.
                    Mitchell took no action to replace Mr. Meyer and as is reflected in
                    his request he has yet to take any such action.
              “j.   Accordingly, the hearing will commence and conclude on August 6,
                    2013. . . .”

       Mitchell’s petition to this court seeking a writ of mandate and a stay to halt the
arbitration hearing was denied on August 5, with the qualification that the denial was
“without prejudice to the arbitration panel, upon Daniel L. Mitchell’s motion, exercising
its independent authority to continue the arbitration hearing.” (No. A139381.)
       Mitchell made no such further motion and failed to appear at the hearing on
August 6, 2013. The hearing before Judge Garcia and Justice Low nonetheless proceeded
as scheduled. On August 12, 2013, the panel issued an interim award and on September 9
a final award. Both recited the history of the proceedings as described above, addressed
the merits of the dispute, and awarded Schapiro-Thorn $243,794.99 after deducting
$10,098.48 in the firm’s trust account which the firm was authorized to pay to itself, plus
interest from the date of the interim award. The interim award authorized Schapiro-Trust
to file a motion for attorney fees incurred in connection with the arbitration proceedings
but the firm waived the right to do so.
       On October 7, 2013, Schapiro-Thorn filed in superior court a petition to confirm
the arbitration award and a motion for an order to grant the petition and enter judgment on
the award. Mitchell filed a motion to strike Schapiro-Thorns’s supporting evidence and an
opposition to the motion. The opposition argued the merits of the claim for attorney fees
and, without reference to any provision of the Code of Civil Procedure, asserted that “The
Neutral Arbitrator and the Plaintiff’s Party Arbitrator erred by their determination to deny
Mitchell representation” allegedly in contravention of the terms of the arbitration
agreement entitling both parties to select a party arbitrator. The court granted the motion



                                              7
and on November 15, 2013, entered judgment confirming the award. Mitchell has timely
appealed.
                                          Discussion
         In his appellate briefs, Mitchell cites Code of Civil Procedure4 section 1286.2,
subdivisions (a)(3), (a)(4) and (a)(5) with virtually no discussion of how these
subdivisions arguably apply. These provisions provide as follows: “(a) Subject to Section
1286.4, the court shall vacate the award if the court determines any of the following:
[¶] . . . [¶] (3) The rights of the party were substantially prejudiced by misconduct of a
neutral arbitrator. [¶] (4) The arbitrators exceeded their powers and the award cannot be
corrected without affecting the merits of the decision upon the controversy submitted.
(5) The rights of the party were substantially prejudiced by the refusal of the arbitrators to
postpone the hearing upon sufficient cause being shown therefor or by the refusal of the
arbitrators to hear evidence material to the controversy or by other conduct of the
arbitrators contrary to the provisions of this title.” Mitchell’s cursory argument indicates
he contends the arbitrators exceeded their authority by disregarding the provision of the
arbitration agreement requiring each party to select a party arbitrator (§ 1286.2,
subd. (a)(4)), and he presumably contends that his rights were substantially prejudiced by
the refusal of the arbitrators to postpone the hearing upon sufficient cause (id.,
subd. (a)(5)).
         Schapiro-Thorn argues initially that Mitchell is precluded from challenging the
confirmation of the award on these grounds because he failed to file a petition to vacate
the award under section 1285 5 or a response to Schapiro-Thorn’s petition to confirm
under section 1285.2.6 It argues that under section 1286, “the court shall confirm the
award as made . . . unless in accordance with this chapter it corrects the award and

4
    All statutory references are to the Code of Civil Procedure.
5
 Section 1285 provides: “Any party to an arbitration in which an award has been made
may petition the court to confirm, correct or vacate the award. . . .”
6
 Section 1285.2 provides: “A response to a petition under this chapter may request the
court to dismiss the petition or to confirm, correct or vacate the award.”


                                               8
confirms it as corrected, vacates the award or dismisses the proceedings.” And section
1286.4 provides: “The court may not vacate an award unless: [¶] (a) A petition or response
requesting that the award be vacated has been duly served and filed; or [¶] (b) A petition
or response requesting that the award be corrected has been duly served and filed . . . .”
(Valsan Partners Limited Partnership v. Calcor Space Facility, Inc. (1994) 25
Cal. App. 4th 809, 818.) We cannot accept Schapiro-Thorn’s argument in this respect.
       Although Mitchell did not, literally, file a response to the petition to confirm the
award, he did file an opposition to Schapiro-Thorn’s separate motion to grant the petition.
This opposition was in substance a request to vacate the award. To the extent that the
opposition asserted grounds on which the award should be vacated, Schapiro-Thorn
received notice of Mitchell’s contention and the trial court presumably considered and
rejected his arguments in granting the motion. Hence, it is necessary to consider Mitchell’s
objections on the merits.
       Nor do we agree with Schapiro-Thorn’s suggestion that the issues Mitchell
obliquely presents are not subject to judicial review. While the scope of judicial review of
an arbitration award is “extremely narrow” (Southern Cal. Rapid Transit Dist. v. United
Transportation Union (1992) 5 Cal. App. 4th 416, 422), “[w]hether the arbitrator’s decision
exceeded the arbitrator’s powers is a question of law we review de novo on appeal” (id. at
p. 423). However, substantial deference should be given “to the arbitrators’ own
assessments of their contractual authority.” (Advanced Micro Devices, Inc. v. Intel Corp.
(1994) 9 Cal. 4th 362, 373.)
       Exercising our independent judgment, we agree fully with the trial court’s
determination that the arbitrators neither exceeded their authority nor prejudiced
Mitchell’s rights by proceeding with the arbitration hearing under the circumstances
revealed by this record.7 While the parties’ arbitration agreement provides that “each party
[shall] select[] a party arbitrator who, in turn, shall select a neutral arbitrator,” these

7
 On appeal Mitchell does not assert that the trial court erred in failing to sustain his
objections to the evidence submitted in support of the petition and motion to confirm the
award.

                                                9
procedures were followed, albeit upon repeated orders by the trial court compelling
Mitchell to comply.
       The record amply supports Schapiro-Thorn’s characterization that Mitchell
consistently did “everything he could do to delay the contractual arbitration.” While there
is no dispute that Meyer’s medical condition and inability to participate as Mitchell’s
selected arbitrator were genuine, Mitchell demonstrated his unwillingness to submit the
parties’ claims to arbitration at the outset by initially refusing to appoint his party
arbitrator and, when ordered to do so, selecting an individual whose ability to perform was
at the least questionable. When it became clear that Meyer was unable to participate,
Mitchell failed to replace him as he was urged to do. Finally, when Meyer died on July 10,
Mitchell waited more than two — almost three — weeks to inform the other arbitrators
and opposing counsel. Rather than file a request for a continuance, he merely sent by
regular mail a letter implying that the arbitration would have to be continued indefinitely,
without any indication that he was making efforts to locate a replacement or when that
might be expected. Mitchell, himself an attorney representing himself in the proceedings,
failed to pay his share of the arbitration fees (though ordered to do so), failed to attend all
prehearing conferences, failed to exchange documents as required by the governing rules
of procedure and Scheduling Order #2, and failed to submit any of the materials that were
required in preparation for the hearing, including a response to the notice of claim,
exhibits, witness list, and a prehearing brief. In view of this history, the remaining
arbitrators were entitled to conclude that Mitchell had no intention to participate in the
arbitration, unaffected by Meyer’s medical condition and ultimate death.
       Whatever Mitchell’s intentions, by his persistent refusal to comply with the
applicable procedures, as well as his failure to object to either of the scheduling orders
entered by two members of the panel, he may reasonably be held to have forfeited any
rights he might have had to object to the remaining panel members’ decision to proceed
with the hearing.
       In all events, there is no question but that the issues submitted to arbitration and
decided by the award were squarely within the scope of issues that the parties agreed to


                                               10
submit to arbitration, and thus within the power of the arbitrators to decide. (Moncharsh v.
Heily & Blase (1992) 3 Cal. 4th 1, 28; Southern Cal. Rapid Transit Dist. v. United
Transportation Union, supra, 5 Cal.App.4th at p. 423 [“Generally, a decision exceeds the
arbitrator’s powers only if it is so utterly irrational that it amounts to an arbitrary remaking
of the contract between the parties.”].) The absence of the third arbitrator gave rise to no
prejudice. Rule 7(c) of JAMS Comprehensive Arbitration Rules & Procedures provides,
“Where the Parties have agreed that each Party is to name one Arbitrator, the Arbitrators
so named shall be neutral and independent of the appointing Party unless the Parties have
agreed that they shall be non-neutral.” Scheduling Orders #1 and #2 both stated that “[t]he
party appointed arbitrators shall conduct themselves as neutral arbitrators and shall have no
ex parte communications with the parties, nor shall the parties have or attempt any ex
parte contact with the arbitrator they appointed.” There is no reason to believe that this
restriction was not observed by the panel members.
       Rule 24(b) of JAMS Comprehensive Arbitration Rules & Procedures provides that
the “Award of a majority of the panel shall constitute the Arbitration Award.” Since the
two remaining panel members were in agreement as to the award, the presence of the
third panel member would not have affected the outcome even if he did not agree with it.
Moreover, it is worth noting that although Mitchell failed to appear at the August 6
hearing, the panel members received and considered evidence and issued a thorough
decision carefully analyzing the issues presented.
       Although no reference to this rule appears in the briefs of either party, we have not
overlooked rule 15(g) of JAMS Comprehensive Arbitration Rules & Procedures. This
rule provides, “If, for any reason, the Arbitrator who is selected is unable to fulfill the
Arbitrator’s duties, a successor Arbitrator shall be chosen in accordance with this Rule.”
Mitchell had the opportunity to select a successor arbitrator and failed to do so.
Moreover, by failing to assert the need to comply with this rule in the arbitration
proceedings, and by failing to mention or make any argument based on this rule in his
briefs to this court, and apparently to the trial court, Mitchell has thrice waived any



                                              11
possible objection based on asserted noncompliance with the rule. (See 9 Witkin, Cal.
Proc. (5th ed. 2008) Appeal, § 400, pp. 458-459; § 701, pp. 769-771.)
       None of the cases cited by Mitchell casts any doubt on these conclusions.
Vandenberg v. Superior Court (1999) 21 Cal. 4th 815 answered the question whether an
arbitration award is entitled to collateral estoppel effect in favor of a nonparty to the
arbitration, and a second unrelated question concerning the scope of insurance coverage.
In the course of answering the first question the court reiterated that the scope of
arbitration is determined by the agreement of the parties. (Id. at p. 830.) The same
restatement of this principle appears in Moncharsh v. Heily & Blase, supra, 3 Cal.4th at
page 8, addressing the scope of review of an arbitrator’s decision for errors of law, and in
Advanced Micro Devices, Inc. v. Intel Corp., supra, 9 Cal.4th at page 375, addressing the
standard of review of remedies fashioned by an arbitrator.
       Similarly, in California Faculty Assn. v. Superior Court (1998) 63 Cal. App. 4th
935, the court again reiterated that the scope of arbitration is determined by the parties’
agreement, and held that the atypical arbitration agreement contained in a collective
bargaining agreement with California State University did not submit to arbitration
whether to grant tenure and promotion to a probationary faculty member. Marsch v.
Williams (1994) 23 Cal. App. 4th 250 again repeated the proposition that the scope of
arbitration is determined by the terms of the arbitration agreement and held that an
agreement to arbitrate disputes arising in connection with one partnership agreement did
not encompass disputes arising out of a different partnership agreement.
       None of these cases address the issue presented in this case. There is no question
but that the agreement between the parties governs the nature and scope of the arbitration.
Here, the panel of arbitrators was selected in accordance with the terms of the agreement
but, among his other derelictions, Mitchell failed to select a replacement when that
person was unable to participate. His own failure to comply does not establish that the
remaining two arbitrators exceeded their authority in proceeding with the duly noticed
hearing.



                                              12
       Mitchell entered an agreement requiring resolution of the disputes that arose
between him and Schapiro-Thorn by arbitration, implicitly subject to the applicable rules
of the arbitration provider (so long as consistent with the Code of Civil Procedure). Rule
22(j) of JAMS Comprehensive Arbitration Rules & Procedures provides that “[t]he
Arbitrator may proceed with the Hearing in the absence of a Party that, after receiving
notice of the Hearing pursuant to Rule 19, fails to attend.” And rule 29 provides, “The
Arbitrator may order appropriate sanctions for failure of a Party to comply with its
obligations under any of these rules. These sanctions may include, but are not limited to,
. . . in extreme cases, determining an issue or issues submitted to Arbitration adversely to
the Party that has failed to comply.” Although neither of these rules is directly applicable
to the present situation, both reflect the fundamental policy that a recalcitrant party
should not be permitted to obstruct the expeditious resolution of disputes submitted to
arbitration. The decision of the two remaining panel members to proceed in the absence
of the third member with an arbitration ordered more than three years before, given
Mitchell’s total noncompliance with the governing rules and procedures, was in full
accord with this policy and neither an abuse of discretion nor beyond the arbitrators’
authority. The arbitrators were fully justified in finding that Mitchell failed to show good
cause for a continuance of the August 6, 2013 hearing and, as the trial court correctly
determined, there is no basis to vacate the resulting award.
                                         Disposition
       The judgment is affirmed.




                                             13
                                 _________________________
                                 Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                            14